ABBATE, Judge
ORDER
This case came on for hearing on the petition of Vicenta Arriola to contest the will. This will was admitted to probate during October of 1978. Accordingly, the petition must be denied as it is not timely. See, Probate Code §380.
Further, Petitioner has failed to meet her burden on the question of proper execution of the will as she did not produce and examine the subscribing witnesses. See, Probate Code §372.
*14This Court need not and does not reach the question of what property interest Petitioner will receive under the will. Such question will be properly taken up at the distribution stage of these proceedings. Nor does the Court reach the question of the revocability of Petitioner's will, as it is the decedent's will that is before this court. (Notwithstanding that they are both contained within the same document.)
Accordingly, the petition is denied.
SO ORDERED.